            CASE 0:20-cv-00040-DSD-LIB Doc. 17 Filed 02/18/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                            Civil No. 20-40(DSD/LIB)


Della S., 1

                             Plaintiff,

v.                                                          ORDER


Andrew Saul,
Commissioner of Social Security,

                             Defendant.



        This     matter     is   before    the   court   upon    the   report   and

recommendation of United States Magistrate Judge Leo I. Brisbois

dated       January   27,    2021.        No   objections   to   the   report   and

recommendation have been filed within the time period permitted.

     According, based on the file, record, and proceedings herein,

IT IS HEREBY ORDERED that:

     1.        The report and recommendation [ECF No. 16] is adopted in

its entirety;

     2.        Plaintiff’s motion for summary judgment [ECF No. 12] is

denied; and




        1
       This court has adopted the policy of using only the first
name and last initial of any non-governmental parties in social
security cases such as this.
      CASE 0:20-cv-00040-DSD-LIB Doc. 17 Filed 02/18/21 Page 2 of 2



     3.    Defendant’s motion for summary judgment [ECF No. 14] is

granted.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: February 18, 2021

                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




                                    2
